PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Third District, reported at 258 So.2d 272. The District Court has certified its decision as one passing on a question of great public interest, to-wit:
“Whether a person who fails to appear at trial after having been properly subpoenaed may be brought into court during the -trial and summarily held in contempt after failing to prove an adequate excuse.”
After argument and upon consideration of the record and briefs, we hold that the District Court of Appeal has correctly decided the cause and its decision is adopted as the ruling of this Court.
Accordingly, certiorari is discharged.
It is so ordered.
ROBERTS, C. J., ADKINS, BOYD and DEKLE, JJ., and SMITH (HAROLD S.), Circuit Judge, concur.